Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-10, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio (JP-S6486961-A).
English translation of the reference JP-S6486961-A1 is attached to this Office action which doe not show an inventor name. The inventor name, Nanjo Yukio, of the document is retrieved from Google Patents. 

Claim No
Claim feature
Prior art
JP-S6486961-A1 (hereinafter, simply, Yukio)

1
A system configured to facilitate imaging an infant using a magnetic resonance imaging (MRI) device, the system comprising: 
Yukio discloses a system (infant incubator) to facilitate imaging an infant using an MRI device, the system comprising:

an infant-carrying apparatus comprising an infant support configured to support the infant; and 
An infant-carrying apparatus (incubator), cf. Figs. 1-4.

an isolette for positioning the infant relative to the MRI device, the isolette comprising: 

The incubator has an isolette, cf. Figs. 1-4.

a base for supporting the infant-carrying apparatus; and a bottom surface configured to be coupled to the MRI device.
A base (bed rest part 1) supports the infant and the bed rest part couples (i.e. rests on) a borehole of the MRI device, cf. Fig. 4.
2
The system of claim 1, wherein the infant-carrying apparatus further comprises at least one radio frequency (RF) coil coupled to the infant support and configured to be coupled to the MRI device to detect MR signals during imaging performed by the MRI device.

See RF coil 4 is integrated with the incubator in Yukio. 
3
The system of claim 2, wherein the at least one RF coil is integrated with the infant support.

See RF coil 4 is integrated with the incubator in Yukio.



6
The system of claim 2, wherein the at least one RF coil is further configured to transmit RF pulses according to one or more pulse sequences during imaging performed by the MRI device.

Yukio discloses an MRI imaging of an infant, therefore, it can be understood to includes fundamentals of MRI imaging such as transmitting RF pulses according to a pulse sequence as claimed.
9
The system of claim 1, wherein the isolette has a height of 40 centimeters or less.

Since the isolette in Yukio is an infant incubator, it may have height of 40 cm or less.
10
The system of claim 1, wherein the isolette has a width of 150 centimeters or less.

Since the isolette in Yukio is an infant incubator, it may have width of 150 cm or less as claimed.
17
 An isolette for positioning an infant relative to a magnetic resonance imaging (MRI) device, the isolette comprising: a base for supporting the infant; and a bottom surface configured to be coupled to the MRI device.

See treatment of claim 1 for claim 17.
Isolette with all claimed features of claim 17 is found in independent claim 1. 
19
The isolette of claim 17, further comprising: an enclosure configured for receiving the infant therein, the enclosure comprising one or more walls extending upward from the base; at least one inlet coupled to the base and configured to be coupled to a source of air; and one or more vents disposed in the enclosure and coupled to at least one inlet, such that air from the source of air is provided to the enclosure via the one or more vents.

The claim is met by Yukio, cf. Figs. 1-4.

Incubator in Yukio has an enclosure which has wall as claimed.
It also has air supply as claimed. Incubator in Yukio must have vents as claimed or pressure will increase and fresh air will not flow in. 
20
The isolette of claim 19, wherein a temperature inside the enclosure is controlled at least in part by controlling the air provided to the enclosure.

Temperature in the incubator in Yukio is controlled by the air supply. 


Claims 14 -16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport (US-2018/0153435-A1).
Rapaport is a reference of the record, cf. IDS filed by the Applicant.
Claim No
Claim feature
Prior art
Rapaport (US-2018/0153435-A1

14
An infant-carrying apparatus to facilitate imaging an infant using a magnetic resonance imaging (MRI) device, the apparatus comprising: 

Rapaport discloses an infant-carrying apparatus (110, 210,310 etc.) to facilitate imaging an infant using a magnetic resonance imaging (MRI) device, the apparatus comprising: 
See Fig. 7A and 7B

an infant support to support the infant during imaging, the infant support comprising: 

Infant support (110, 210, 310, etc),

a jacket; and padding coupled to the jacket; and 

See Fig. 7a and 7B. Jacket (680).

Padding (cushioned fabric layer), cf. ¶ [0132].

at least one radio frequency (RF) coil integrated with the infant support, the at least one RF coil configured to detect MR signals during MR imaging.

See Fig. 7A and 7B. 

See head coil (450) and body RF coil (¶ [0176] and [0178].
15
The infant-carrying apparatus of claim 14, wherein the at least one RF coil comprises a RF head coil coupled to the infant support at a position for at least partially encircling the infant's head.
. Head coil (450)
16
The infant-carrying apparatus of claim 14, wherein the at least one RF coil comprises a RF body coil coupled to the infant support at a first position for at least partially encircling the infant's body, and a RF head coil coupled to the infant support at a second position for at least partially encircling the infant's head.
Body coil (see ¶ [0176], [0178].




Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (JP-S6486961-A) in view of Rapaport (US-2018/0153435-A1).

As to claim 4, Yukio discloses a system according to 2. 
However, Yukio is silent regarding the at least one RF coil comprises an RF head coil coupled to the infant support at a position for at least partially encircling the infant's head as required in claim 4. Even though Yukio is silent such feature is well-known in the prior art. For example, Rapaport discloses a system like that of Yukio and it further discloses the RF coil to include a head coil (450). 
As to claim 5, Yukio discloses a system according to claim 2 and it also discloses an RF body coil 4 which in part encircle infant’s body.
However, Yukio is silent regarding an RF head coil coupled to the infant support at a second position for at least partially encircling the infant's head. Even though Yukio is silent such feature is well-known in the prior art. For example, Rapaport discloses a system like that of Yukio and it further discloses a head coil (450) that in part encircle infant’s head.
Since, imaging infant’ head is an important part of monitoring the baby’s state of progress, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claims, to include a head coil as disclosed in Rapaport and arrive at the claimed instant invention according to instant claims 4 and 5. 

	As to claim 7, Yukio discloses a system of claim 1 including an infant support (incubator). However, Yukio is silent regarding the infant support (incubator) to comprise a jacket and padding coupled to the jacket. Even though Yukio is silent such feature is well-known in the prior art. For example, Rapaport discloses system like that of claim 1 and Rapaport further discloses that an infant support should include a jacket (680) and padding (cushioned fabric layer) coupled to the jacket, cf. Fig. 7A and 7B and ¶ [0132).
	Since, comfort of the infant is important for caring the infant and make the infant comfortable during imaging, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Yukio and include a jacket and padding as taught by Rapaport.

	As to claim 8, Yukio in view of Rapaport discloses the system of claim 7, wherein Rapaport further discloses the jacket (680) comprises a right side and a left side, the left side and the right side being configured to be coupled together via at least one fastener, cf. Fig. 7A and 7B which shows the jacket to have a left side and a right side and the sides are to be coupled by a fastener.

	As to claim 12, Yukio discloses the system of claim 1, wherein the system in Yukio further comprises an MRI device and since Yukio discloses an MRI device it implicitly discloses a magnetics system that produces a B0 magnetic field and gradient coils required for MRI imaging as claimed.
	However, Yukio is silent regarding a permanent magnet being used for producing the B0 magnetic field. Even though Yukio is silent, use of permanent magnet for producing B0 field is well-known in the art. For example, Rapaport discloses system like that of Yukio and Rapaport further discloses permanent magnets are used in producing B0 field. 
	Since Yukio does not describe the MRI device with a lot of details, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Yukio, if needed, to use permanent magnet as taught in Rapaport to fill in the missing features in Yukio.

	As to claim 13, Yukio in view of Rapaport discloses the system of claim 12, wherein Yukio discloses an isolette coupled to the MRI device and wherein Rapaport discloses permanent magnet comprising a first B0 magnet and a second B0 magnet between which the isolette is disposed.  

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852